BRIAN R. CABLE DIRECT DIAL 503.306.5345 E-MAIL brc@dunn-carney.com INTERNET www.dunncarney.com ADDRESS Suite 1500 851 S.W. Sixth Avenue Portland, Oregon 97204-1357 Phone 503.224.6440 Fax 503.224.7324 February 6, 2008 Securities and Exchange Commission Attn:Jennifer Hardy, Branch Chief 100 F Street, NE Washington, DC 20549 Re: Microfield Group, Inc. Preliminary Proxy Statement on Schedule 14A Filed January 31, 2008 SEC File No. 1-07170 Our File No. MIC18-15 Dear Ms. Hardy: This letter responds to the Securities and Exchange Commission’s letter dated February 4, 2008 (“SEC Letter”), issued in connection with the Preliminary Proxy Statement on Schedule 14A filed by Microfield Group, Inc. (the “Company”) on January 31, 2008. The following responses correspond to the numbered comments contained in the SEC Letter: 1. We have revised the Schedule 14A in response to this comment. 2. We have revised the Schedule 14A in response to this comment. 3. We have revised the Schedule 14A in response to this comment. If you have any further questions or comments, please do not hesitate to contact me at (503) 306-5345. Very truly yours, /s/ Brian R. Cable Brian R. Cable BRC:skc Enclosures DCAPDX_n464580_v1_Ltr_to_SEC INDEPENDENT MEMBER OF MERITAS WITH AFFILIATED OFFICES IN MORE THAN COUNTRIES
